MATTHEWS, Justice,
dissenting.
The privilege against self-incrimination arises not only in the face of criminal penalties. It protects against threats to personal liberty without regard to nice distinctions between forms of action:
*790And our Constitution guarantees that no person shall be ‘compelled’ to be a witness against himself when he is threatened with deprivation of his liberty — a command which this Court has broadly applied and generously implemented in accordance with the teaching of the history of the privilege and its great office in mankind’s battle for freedom.
Re Gault, 387 U.S. 1, 50, 87 S.Ct. 1428, 1456, 18 L.Ed.2d 527, 558-559 (1967) (footnote' omitted). Under Alaska’s Juvenile Code, E.L.L.’s testimony may well supply the foundation for an adjudication that she is a dependent minor.1 If she is found to be dependent, she faces the possibility of removal from her family home and commitment to the Department of Health and Social Services until her 20th birthday.2 While such commitment may not include incarceration, as in the case of an adjudication of delinquency, it may include placement in a group foster home under state supervision. This would involve an obvious and significant encroachment on her personal liberty.
Further, E.L.L. has a right to live with her family without state intrusion. That right is a constitutionally guaranteed liberty under the Fourteenth Amendment to the United States Constitution. In Meyer v. Nebraska, 262 U.S. 390, 43 S.Ct. 625, 67 L.Ed. 1042 (1923), the Supreme Court of the United States held that the guarantee of liberty of the Fourteenth Amendment “[wjithout doubt . . . denotes . the right of the individual ... to marry, establish a home and bring up children . . . 262 U.S. at 399, 43 S.Ct. at 626, 67 L.Ed. at 1045. In Prince v. Massachusetts, 321 U.S. 158, 64 S.Ct. 438, 88 L.Ed. 645 (1944), the Supreme Court, in reference to Meyer v. Nebraska, supra, and Pierce v. Society of Sisters, 268 U.S. 510, 45 S.Ct. 571, 69 L.Ed. 1070 (1925), stated:
It is cardinal with us that the custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder. . . . And it is in recognition of this that, these decisions [Meyer and Pierce ] have respected the private realm of family life which the state cannot enter.
321 U.S. at 166, 64 S.Ct. at 442, 88 L.Ed. at 652 (citation omitted). In Stanley v. Illinois, 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972), the Supreme Court struck down an Illinois statute which deprived an unmarried father of custody of his children upon the death of their mother. The court held that the right to the integrity of the family unit was protected by the Fourteenth Amendment due process and equal protection clauses, as well as by the Ninth Amendment. In Roe v. Conn, 417 F.Supp. 769 (M.D.Ala.1976), a three judge court held, in light of these authorities, that the child, as well as the parent, has a constitutional right to family integrity.
In my opinion, the consequences of an adjudication, of dependency involve state intrusions into a child’s liberty as significant as most criminal sanctions. Threatened with both state wardship and deprivation of her right to family integrity, E.L.L. may not constitutionally be compelled to be a witness against herself.

. AS 47.10.290(3); AS 47.10.010(a)(4) through (9).


. AS 47.10.080(c)(1).